FILED
                            NOT FOR PUBLICATION                             OCT 29 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 08-50480

               Plaintiff - Appellee,             D.C. No. 2:07-cr-01444-RT

  v.
                                                 MEMORANDUM *
GORDON GOEI,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     Robert J. Timlin, District Judge, Presiding

                            Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Gordon Goei appeals from his jury trial conviction and 41-month sentence

for wire fraud, in violation of 18 U.S.C. § 1343; evasion of income tax, in violation

of 26 U.S.C. § 7201; and aiding and abetting, in violation of 18 U.S.C. § 2. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Goei contends that he was denied his Sixth Amendment right to effective

assistance of counsel when his trial attorney failed to present a defense, failed to

present any witnesses, failed to cross examine two witnesses, and failed to offer

any proposed jury instructions. We decline to review these claims on direct appeal

as the record is insufficiently developed and the legal representation was not so

inadequate that it obviously denied Goei his Sixth Amendment right to counsel.

See United States v. Benford, 574 F.3d 1228, 1231 (9th Cir. 2009).

      AFFIRMED.




                                           2                                     08-50480